Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action    

                                                       Cancelled Claims 
      Claims 3, 9 and 12 are cancelled. 


                                            Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim(s) 1, 5, 7, 8, 10, 16 and 17 s/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Arth  (2012/0300030).

    With respect to claim 1, Arth teaches a system, illustrated in figure 2 comprising a sensor to capture a frame including a quadrilateral, see para. 27 and figures 5 and 6. Arth teaches a pose engine to determine a pose of  a sensor via the combination of tracking unit 120 and  localization unit 140. Arth teaches  a fusion unit 160 which  determines  a pose of a camera 110, see para. 30,  based on the pose of the sensor which is inside of the camera. Arth teaches a transform engine (see para. 94) to determine a transform (para. 95) to apply to frames captured by the cameras based on the pose of the camera.  Arth teaches a correction engine 104 for applying transforms to image frames captured by the cameras in substantially real time (see para. 31) with the capturing of the frames, see para. 92. 
     
    With respect to claim 5, Arth teaches  the pose of the camera 110 is based on a detection of a plane 304 illustrated in figure 6. 

     With respect to claim 7, Arth teaches  a method illustrated by figures 3 and 4 comprising:
   detecting a change in the pose of a camera via steps 206 and 208 as illustrated in figure 3, see also para. 25. 
     Arth teaches a localization unit 140  which is in communication with  a remote server 143 for sensing global and satellite signals , see para. 29.   
Arth teaches  determining a pose engine to determine a pose of  a sensor via the combination of tracking unit 120 and  localization unit 140. Arth teaches  a fusion unit 160 which  determines  a pose of a camera 110, see para. 30,  based on the pose of the sensor which is inside of the camera. Arth teaches determining an perspective distortion amount with respect to the camera, see   para. 34, line 9.
 Arth teaches  determining a perspective distortion via a transform engine (see para. 94) to determine a transform (para. 95) to  apply correction values to frames captured by the cameras based on the pose of the camera.  Arth teaches a correction engine 104 for applying transforms to image frames captured by the cameras in substantially real time (see para. 31) with the capturing of the frames, see para. 92. 

     With respect to claim 8, Arth teaches the use of accelerometers (para. 46), gyroscopes (para. 125) and infrared sensors for inherently detecting infrared signals (para. 24).

    With respect to claim 10, Arth teaches updating the transform as set forth in paras. 92-95  when a different poses rendering different data prompts an updated in the transform due to changes in image features. 

     With respect to claim 16, Arth teaches rectangular measurements that deviate to form a distorted quadrilateral. See para. 51. See also figure 5 and 6.

   With respect to claim 17, Arth teaches mapping the quadrilateral to a rectangle see, lines 6-15.  See also figure 6. 





                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arth in view of Givon.
     Arth teaches all of the subject matter upon which the claim is based  except that the correction engine is located in a camera. 
    Arth teaches that the correction engine is located within mobile device 100  as is the camera 110.
     Givon  teaches a system comprising: a pose engine (Camera Position Module), see para. 10, lines 5-9 and para. 37 for determining the pose of a camera;  a transform engine (Trajectory Tracking Module) see para. 10, lines 10 and 11 and paragraph 37 for applying orientation vectors  to different dynamic elements within frames based on the camera pose.  Givon teaches  a Dynamic Element Analysis Module as  a correction engine (see para. 10, line 12) or Behavior Correction Module  (para. 10, lines 20-24)  for transforming the frame into correlated values based on the dynamics of the elements in the frame, see also para. 37.
  Givon also illustrated Figure 1B which  suggests that the correction engine is in the camera.  Paragraphs 74 and 83  also suggests that the correction engine could be in  a camera.
     Since Arth and Givon are both directed to determining the pose of a sensor using a correction engine, the purpose of using correction engine inside of a camera, would have been contemplated by Arth as set forth by Givon. 
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the known technique of using a correction engine  in a mobile device, and install it in a camera housing of a mobile camera in like manner that it is stored in the mobile device 100 as taught by Arth for  the purpose of determining the pose of a camera using  the correction engine. 

                       Claims Objected To As containing Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                        Allowed Claims 
Claims 11, 13-15 and 18   are allowed.






                                                 Examiner’s Remarks

     Applicant’s remarks have been considered and are rendered moot in view of the new grounds of rejection in view of Arth.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664